989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Edward JONES, Plaintiff-Appellant,v.SUPERIOR COURT OF CUMBERLAND COUNTY, Defendant-Appellee.
No. 92-7111.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 23, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-587-H)
John Edward Jones, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
John Edward Jones appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Superior Court, No. CA-92-587-H (E.D.N.C. Sept. 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Jones filed his complaint pursuant to § 1983.  Because he is attacking the fact or duration of his confinement, his complaint is properly construed as a request for habeas corpus, and the district court properly dismissed the complaint to allow Jones to pursue his state remedies